Citation Nr: 0607691	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99-08 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for coronary artery 
disease, claimed on a direct basis and as secondary to 
nicotine dependence.

2.  Entitlement to service connection for hypertension, 
claimed on a direct basis and as secondary to nicotine 
dependence.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as emphysema, on a direct basis and as 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1962 and from June 1962 to September 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was certified to the Board 
by the Nashville, Tennessee, VA RO.


FINDINGS OF FACT

1.  The veteran's claim was filed before June 9, 1998.

2.  Nicotine dependence is a disease for VA compensation 
purposes.

3.  The veteran's nicotine dependence began during his active 
military service.

4.  The veteran has been diagnosed with coronary artery 
disease, hypertension, and chronic bronchitis.

5.  The preponderance of the evidence demonstrates that the 
veteran's coronary artery disease, hypertension, and chronic 
bronchitis are each proximately due to or the result of his 
nicotine dependence that began in service.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Service connection is warranted for coronary artery 
disease.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. § 3.310(a) (2005).

3.  Service connection is warranted for hypertension.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005).

4.  Service connection is warranted for a respiratory 
disorder diagnosed as chronic bronchitis.  38 U.S.C.A. 
§§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for service connection for disabilities 
secondary to nicotine dependence were received on October 24, 
1997.  The veteran began smoking cigarettes in service and 
continued to smoke cigarettes following his discharge from 
service until at least 1997.  Two physicians, a VA 
pulmonologist who examined the veteran in March 2004 and 
Michael Caldwell, M.D., have opined that the veteran incurred 
nicotine dependence during his active military service, and 
there is no evidence to the contrary.  Nicotine dependence is 
a disease for VA compensation purposes.  Therefore, the 
veteran's nicotine dependence was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).

Medical records and statements from Dr. Caldwell establish 
that the veteran was diagnosed with hypertension in 1992 or 
earlier and with coronary artery disease in 1995.  At a March 
2004 VA examination, the veteran was diagnosed with chronic 
bronchitis.  The veteran had no obstructive impairment.

Dr. Caldwell and a VA nurse practitioner who examined the 
veteran in 1998 both opined that the veteran's use of tobacco 
both during and after service caused his coronary artery 
disease and hypertension.  Although a VA health professional 
who examined the veteran in June 1999 opined that the 
veteran's coronary artery disease and hypertension were due 
to factors other than the veteran's tobacco use, the Board 
does not find that opinion to be more persuasive than the two 
contrary opinions.  Even that examiner acknowledged that 
smoking cigarettes is a risk factor for coronary artery 
disease and hypertension.  The evidence is at least in 
equipoise.  Accordingly, the Board resolves any doubt in 
favor of the veteran and finds that his current hypertension 
and coronary artery disease are the results of his nicotine 
dependence that began in service.  38 C.F.R. § 3.310(a) 
(2005); VAOPGCPREC 19-97 (May 13, 1997), published at 62 Fed. 
Reg. 37954 (1997).

Similarly, the VA pulmonologist who examined the veteran in 
March 2004 opined that the veteran's current respiratory 
disorderly, which according to the pulmonologist was 
correctly diagnosed as chronic bronchitis, was related to his 
many years of heavy cigarette smoking since his discharge 
from service.  Resolving any doubt in the veteran's favor, 
the Board finds that the evidence supports the veteran's 
claim of entitlement to service-connection for a respiratory 
disorder diagnosed as chronic bronchitis secondary to the 
veteran's nicotine dependence that began in service.  38 
C.F.R. § 3.310(a) (2005); VAOPGCPREC 19-97 (May 13, 1997), 
published at 62 Fed. Reg. 37954 (1997).


ORDER

Entitlement to service connection for coronary artery disease 
is granted.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for a respiratory disorder, 
diagnosed as chronic bronchitis, is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


